Title: From John Adams to Boston Patriot, 21 August 1810
From: Adams, John
To: Boston Patriot





Quincy, August 21, 1810.


 Amsterdam, March 5, 1782—wrote to Mr. Bergsma: “Sir, I have received from the hand of Mr. Menkema, the resolution of the states of Friesland of the 26th of February.
I beg you would accept of my best thanks for the honor you have done me, in communicating to me, so early, this important measure—a resolution which does so much honor to that spirit of liberty, which distinguishes your province; and is so apparently equitable, that the example cannot fail to be followed by all the other provinces.

The situation of this republic is such, that it cannot rationally expect peace, upon any terms, consistent with her honor and essential interests, until there is a general peace. Great Britain will never agree to a peace with this nation, but from motives, that will equally stimulate her to make peace with America. She will never make peace with either, while she entertains a hope of any advantage in continuing the war; and there is every reason to believe, that nothing would contribute more to extinguish such hopes, than a decided acknowledgment of American sovereignty by this republic.

Such an acknowledgment too, will probably have a great influence with Spain, and with all the powers which are parties to the armed neutrality. In short there is no event which would have a stronger tendency to accellerate a general peace, so much wished for by mankind.


The true system of this republic is to be neutral as much as possible, in the wars of Europe. This will also be the true system of America; and an intimate friendship between the two republics, will enable each to assist the other in maintaining their neutrality.

The Province of Friesland will have the honor with posterity, of having first penetrated into the true plan of policy for the republic: and she is indebted for this advantage to no man more  than Mr. Bergsma.

I congratulate you and the province upon the occasion, and to subscribe myself, with very great respect and esteem, &c.
Amsterdam, March 5, 1782—wrote to Mr. Teglaer: “Major Porter says that he will either repay you the money by a remittance or a bill of exchange upon  is to say, either by a bill drawn by the French agent in America, upon the treasurer of the marine at Paris, or by a bill drawn by congress upon the American banker at Paris, or he will give you a bill of exchange for it now, upon his father, or he will give you his obligation to pay it to any merchant, or other gentleman in America, as you shall chose; in either of which cases I have no doubt you will be safe.”

Amsterdam, March 10, 1782—wrote to Robert R. Livingston Esq. Secretary of foreign affairs: “By the address of the house of commons to the king, his majesty’s answer, and the resolution of the house in consequence of it, “that he would be highly criminal and an enemy to his country, who shall attempt to carry on an offensive war in America against the sense of the house; by the surrender of Minorca and the disastrous face of British affairs in Ireland, as well as in the East and West Indies, and by the uncommon difficulties, which my Lord North finds in raising the loan; I think, we may fairly conclude that the United States are not to expect those horrid scenes of fire and sword in future; which they have so often seen heretofore. Among the causes which have operated this effect, may be reckoned the late ordonance of congress against British manufactures, and the prospect which has been opened to them in Holland, of a sudden revival of the Dutch manufactures of Delft, Leyden, Utrecht, and indeed all the other cities of the republic.
The English have found all their artifices to raise mobs in their favour in this republic, to be vain; they found that there began to be an appearance of danger of popular tumults against them. They have seen their friends in this country driven out of all their strong holds, and forced to combat on retreat. They have found that the American cause gained ground upon them every day; and that serious indications were given of a disposition to acknowledge our independence for the sake of reviving the manufactures of the Netherlands and extending their commerce. All these things together have raised a kind of pannic in the nation, and such a fermentation in parliament as has produced a formal renunciation of the principle of the American war.
The question now arises what measures will the cabinet of St. James’s pursue? Will they agree to the Congress at Vienna? I believe not.—Will they treat with the American peace makers, now in Europe? I fancy not.—They will more probably send agents to America, to propose some mad plan of American Vice roys, American Nobility and what not, except common sense and common utility.

I presume with submission however, that Congress will enter into no treaty or conference with them; but refer them to the American ministers in Europe.

France and Spain, upon this occasion, cannot, I think, mistake their interest and duty;  which is to strike the most decided strokes, to take the British armies in New-York and Charleston prisoners. Without this, in all probability before another revolution of the seasons, every part of the United States will be evacuated, the British forces sent to Quebec, Halifax and the West India islands, where it will cost France and Spain, more time, blood and treasure, to dispose of them, than it will this campaign to capture them in New-York and Charleston.”
    Amsterdam, March 10, 1782—Wrote to the Marquis de La Fayette, at Paris. “My dear General,—The proceedings of late, in the British Parliament, I think, abundantly prove that the British troops will evacuate New-York and Charleston, provided they can escape in the course of the ensuing summer, and go to Quebec, Halifax and the West India islands.
    It cannot be a question with any sensible man whether it will cost to France and Spain, more time, blood and treasure, to take them all prisoners, where they now are, or to fight them in detail, in the West India islands. No man knows better than you, what is necessary in order to strike this sublime stroke, and thus finish the war, viz. a superior fleet and a good sum of money, (i.e. a loan.)

    The province of Friesland has taken the resolution to acknowledge the sovereignty of the United States of America, and to give audience to their minister; and have communicated their resolution to the states general. Holland has committed the same subject to their committee of great affairs; and the body of nobles and all the cities, have it under deliberation. Guilderland, Zealand, and Overyssel too have taken the resolution of Friesland into consideration.

    Amsterdam, March 10, 1782—wrote to Dr. Franklin: “Should the British forces now in New-York and Charleston, evacuate those places and go to the West India Islands, they might give a great deal of trouble to the French and Spanish possessions there. It would cost those powers many men and ships, and a great deal of money as well as time to manage them: whereas a fleet and a sum of money, now well directed, would infallibly make prisoners of the whole.

    After the address and resolutions of the commons, can it be thought the court will be so stupid, as to keep their armies inactive in New-York and Charleston? If they do, it will be merely to protect commissioners, whom they may send to propose terms of a seperate peace with congress. In this case, the short and easy method with the dissenters will be, to take warriors and peace makers, altogether, prisoners, in New-York.

    Amsterdam, March 11, 1782—wrote to Robert R. Livingston, Esq. Secretary of State to congress: “The promise which was made me, by Mr. Bergsma, that I should have an answer from the province of Friesland in three weeks, has been literally fulfilled. This gentleman, who, as well, as his province, deserves to be remembered in America, sent me a copy of the resolution in Dutch, as soon as it passed. It is now public, in all the Gazettes. It is conceived in these terms. Here follows a copy of the resolution, as before inserted, of the 26th Feb. 1782.

    This resolution has, by the deputies of Friesland, been laid before their high mightinesses at the Hague; and after deliberation, the deputies of the provinces of Guilderland, Zealand, Utrecht and Groningen, have taken copies of it, to be communicated more amply to their constituents. In the states of the province of Holland and West Friesland, the requisition of the ninth of January, has been committed to the committee of great affairs, and taken into deliberation, by the body of nobles, and ad referendum, by all the eighteen cities.

    The sovereignty of the United States of America, would undoubtedly be acknowledged by the seven united provinces, and their minister received to an audience in state, in the course of a few weeks, if the regency of the city of Amsterdam had not visibly altered its sentiments. But all things are embroiled. The opposition to Mr. Van Berkel and the glittering charms of an embassy to St. Petersburg or Vienna, which have been artfully displayed, as it is said, before the eyes of one man, and many secret reasonings of a similar kind, with others, have placed the last hopes of the English and Dutch courts, in a city, which had long been firm in opposition to the desires of both.—The public in general, however, expect that the example of the Frisians will be followed. Wherever I go, every body almost, congratulates me upon the prospect of my being soon received at the Hague. The French Gazettes all give their opinions very decidedly that it will be done, and the Dutch Gazettes all breath out, “God gave, that it may be so.” I confess, however, that I doubt it: at least I am sure that a very little thing may prevent it. It is certain that the court will oppose it, in secret, with all their engines; although they are already too unpopular to venture to increase the odium, by an open opposition.

    Friesland is said to be a sure index of the national sense. The People of that province have been ever famous for the spirit of liberty. (They alone, of all the seven provinces, had preserved any portion of democracy in the constitution.) The feudal System never was admitted among the.: They never would submit to it. And they have preserved those privileges, which all others have long since surrendered. The regencies are chosen by the people. And on all critical occasions, the Frisians have displayed a resolution and an activity, beyond the other members of the state. I am told that the Frisians never undertake any thing but they carry it through; and therefore that I may depend upon it, they will force their way to a connection with America. This may be the case, if the war continues and the enemies of Great Britain continue to be successful: but I have no expectation of any thing very soon; because I have much better information than the public has of the secret intrigues both at the Hague and Amsterdam. Patience, however, and we have nothing to fear. Courtiers and aristocrats as well as the people, all say you know very well we love the Americans, and will ever be their good friends. This love and friendship consists, however, rather too much in mere words, “be ye warmed, &c.” and a strong desire of gain by our commerce.”
    Amsterdam, March 13, 1782.—Wrote to Mr. Dumas: “I have received your two letters, both without date, and one without a name. My respects and thanks to Mr. Carmichael. I have some of the resolutions of congress, touching that department, but cannot say whether I have all.

    I have had last evening, an agreeable interview with the two worthy gentlemen you mention. They are both of opinion, that it is better to wait and see what will be proposed by “the grand Besogne.” (i. e. the committee of great affairs of the regency of Amsterdam.) As to any ministerial step to be taken by me, at present, it had better be omitted. Let us leave the members to their own enquiries, reflections and judgment.

    As to the conciliatory project I have an utter detestation of it, between you and me. Besides, Friesland will not agree to it, so that it cannot pass, if Holland should adopt it. Friesland has set the right example, and will be followed by all, in time. The members of the regency here, are thinking very seriously; and will determine right in the end, if we do not furnish them with an excuse, by talking of conciliatory propositions.

    I shall fall naturally in the way of several mercantile houses here, and shall see if their aid can be obtained in their way.

    The late visit of the Ambassador here, and his conversation with several persons, will have a good effect. The British cause will become more and more disgusting, contemptible and ridiculous, every day. There is no danger of proselytes to that side: so that all must come into the sentiments of Friesland, ere long. Do not let us be impatient. It is not possible to make right and wrong meet half way. Is not the grand pensionary at the bottom of the conciliatory project? I have altered my design of coming to the Hague. Shall not come on Saturday, perhaps not for some weeks.

    In proportion as the probability of my obtaining the object so long pursued increased; the activity of my disguised enemies redoubled their secret intrigues. Whether Mr. Dumas was drawn in, to assist in this project of reconciliation, the design of which was merely procrastination, by any insinuations from any gentleman of the French legation, (for the compt Vergennes was certainly mortified at my prospect of success) or whether the grand pensionary, Mr. Van Bleiswick had any agency in it, or whether the burgomaster Rendorp of Amsterdam, who thought himself sure of an embassy to one of the empires if he could recommend himself at court by defeating, had employed in a round about manner, any of his confidential instruments to raise doubts in the mind of Mr. Dumas; I shall leave to the conjectures of your readers. Indeed all these causes might unite. Nor was this the last effort of the kind.”

    Amsterdam, March 19, 1782—transmitted to congress through their secretary of state, copies of the resolution of Friesland of 26th Feb. 1782; and of the proceedings of the county of Zutphen, at Nimeguen, the 23d of Feb. 1782.
    On the 18th of March was presented the following Petition of Leyden.
    To the noble, great and venerable lords of the grand counsel, of the city of Leyden.
    The undersigned, all manufacturers, merchants, and other traders of this city, most respectfully give to understand, that it is a truth, as melancholy, as it is universally known, that the declension of manufactures, which all well disposed citizens have remarked with the most lively grief, from the beginning of this century, has increased more and more for several years; and that this principal branch of the subsistence of the good citizens, has fallen into such a state of languor, that our city, once so flourishing, so populous, so celebrated on account of its commerce and its trades, appears to be threatened with total ruin; that the diminution of its merchant’s houses on one hand, and on the other, the total loss, or the sensible decrease of several branches of commerce, furnish an evident proof of it; which the petitioners could demonstrate by several examples, if there were need of them to convince. Your noble and grand lordships, to whom the increase of the multitude of the poor, the deplorable situation of several families, heretofore in easy circumstances, the depopulation of the city which one cannot observe without emotion in the ruins of several streets once neat and well inhabited are fully known; will recollect no doubt upon this occasion with grief, that this state of languor must appear so much the more desperate, if your noble and grand lordships will take into consideration, that in this decay of trades and manufactures, we find a new reason of their further fall; considering that from the time that there is not continual employment and an uninterrupted sale, the workmen desert in such manner, that when considerable commissions arrive, we cannot find capable hands, and we see ourselves entirely out of a condition to execute these orders.

    That the petitioners, with all the true friends of their country, extremely affected with this all alarming situation of so rich a source of the public prosperity, have indeed sought the means of a remedy, in amending some defects from which it seemed to arise at least in part, but that the measures taken in this view, as is well known to your noble and grand lordships, have not had the desired effect; at least that they have not produced a re-establishment so effectual, that we have been able to observe a sensible influence in the increase of the sales of the manufactures of Leyden, as appears most evidently, by a comparison of the pieces fabricated here, which have been heretofore carried to the diverse markets of this city, with those which are carried there at this day; a comparison, which a true citizen cannot consider without regret.

    That experience has also taught the petitioners, that the principal cause of the decay of the manufactures of Holland, particularly those of Leyden, is not to be found in any internal vice either in the capacity, or the œconomy of the inhabitants, but in circumstances, which have happened abroad, and to which it is consequently, beyond the power of the petitioners, or of any citizen whatsoever, to apply a remedy. That we might cite, for example, the commerce of our manufactures with Dantzick, & through that commercial city, with all Poland; a commerce which was carried on with success and advantage heretofore in our city, but is absolutely interrupted at this day, and vanished, by the revolution that has happened in that kingdom, and by the burthensome duties to which the navigation of the Vistula has been subjected.But that, without entering into a detail of similar particular shackles, of which we might reckon a great number, the principal cause of the languishing state of our manufactures consists in the jealous emulation of the neighbouring nations, or rather of all the people of Europe, considering that in this age, the several princes and governments, enlightened in the real sources of public prosperity, and the true interests of their subjects; attach themselves with emulation, to revive in their kingdoms and states, the national industry, commerce and navigation; to encourage them, and promote them even by exclusive privileges, or by heavy impositions upon foreign merchandises; priveleges and impositions, which tend equally to the prejudice of the commerce and manufactures of our country, as your noble and grand lordships will easily recollect the examples in the Austrian states and elsewhere. That in the midst of these powers and nations emulous or jealous, it is impossible for the citizens of our republic, however superior their manufactures may be in quality and fineness, to resist a rivalry, so universal; especially considering the dearness of labor caused by that of the means of subsistence; which in its turn, is a necessary consequence of the taxes and imposts, which the inhabitants of this state pay in a greater number, and a higher rate than in any other country; by reason of her natural situation, and of her means to support herself. So that by the continual operation of this principal, but irreparable cause of decline, it is to be feared, that the impoverishment and the dimunition of the good citizens, increasing with want of employment, the Dutch nation, heretofore the purveyor of all Europe, will be obliged to content itself with the sale of its own productions in the interior of the country, (and how much does not even this resource suffer by the importation of foreign manufactures?) and that Leyden, lately so rich and flourishing, will exhibit desolated quarters, in its declining streets; and its multitude disgraced with want and misery, an affecting proof of the sudden fall of countries, formerly overflowing with prosperity.


    That, if we duly consider these motives no citizen whose heart is upright (as the petitioners assure themselves) much less your noble and grand lordships, whose good dispositions they acknowledge with gratitude, will take it amiss, that we have fixed our eyes on the present conjuncture of affairs, to enquire whether these times might not furnish them, some means of reviving the languishing manufactures of Leyden; and that after a consideration well matured, they flatter themselves with a hope (a hope which unprejudiced men will not certainly regard as a vain chimera) that in fact, by the present circumstances, there opens in their favour an issue, for arriving at the re-establishment desired.

    That from the time, when the rupture between Great Britain and the colonies upon the continent of North America appeared to be irreparable, every attentive spectator of this event perceived, or at least was convinced, that this rupture, by which there was born a republic, as powerful as industrious in the new world, would have the most important consequences for commerce and navigation, and that the other commercial nations of Europe would soon share in a very considerable commerce, whereof the kingdom of Great Britain had reserved to itself, until that time, the exclusive possession by its act of navigation, and by the other acts of Parliament prescribed to the colonies. That in the time of it, this reflection did not escape your petitioners; and they foresaw, from that time, the advantage that might arise in the sequel; from a revolution so important for the United Provinces in general; and for their native city in particular. But that they should have been afraid to have placed this favourable occasion before the eyes of your noble and grand Lordships at an epoch when the relations which connected our Republic with Great Britain, her neighbour, seemed to forbid all measures of this nature, or at least ought to make them be considered as out of season.

    That in the mean time, this reason of silence has entirely ceased; by the hostilities which the said kingdom has commenced against our Republic, under pretenses and in a manner the injustice of which has been demonstrated by the supreme government of the State, with an irrefragable evidence in the eyes of impartial Europe. While the petitioners themselves, by the illegal capture of so large a number of Dutch ships; and afterwards by the absolute stagnation of navigation, and of voyages to foreign countries; have experienced in the most grievous manner, the consequences of this hostile and unforeseen attack; and feel them still, every day, as is abundantly known to your noble and grand Lordships. That since that epoch, a still more considerable number of workmen have remained without employment; and several fathers of families have quitted the city, abandoning to the further expence of the treasury of the poor, their wives and children, plunged in misery.

    That during this rupture, which has subsisted now for fifteen months, there has recurred another circumstance which has encouraged the petitioners still more, and which appears to them of such a nature, that they would be guilty of an excessive indifference, and an unpardonable negligence towards the city, towards the lower class of inhabitants, towards their own families, and towards themselves; if they should delay any longer to lay open their interests to your noble and grand Lordships, in a manner the most respectful and the most energetic.—To wit, that the United States of America, have very rigorously forbidden, by a resolution of Congress agreed to, in all the thirteen States, the importation of all English manufactures, and in general, all the merchandises fabricated in the dominions which yet remain to G. Britain. That the effect of this prohibition must necessarily be a spirit of emulation between all the commercial nations, to take place of the British merchants and manufactures in this important branch of exportation which is entirely cut off from them at this day. That nevertheless, among all the nations, there is none which can entertain a hope better founded and more sure, in this respect, than the citizens of this free Republic, whether on account of the identity of Religion, the fashion of living, the manners, whether because of the extent of its commerce and the convenience of its navigation, but above all by the reason of the activity and the good faith which still distinguishes (without boasting too much) the Dutch nation above all other people; qualities in consideration of which, the citizens of United America are inclined, even at present, to prefer, in equal circumstances, the citizens of our free states to every other nation.

    That nevertheless, all relations and connections of commerce between the two People, cannot but be uncertain and fluctuating as long as their offers and reciprocal engagements are not fixed and regulated by a treaty of commerce. That at this day, if ever, (according to the respectful opinion of the petitioners) there exists a necessity the most absolute, for a conclusion of a similar treaty of commerce, there where we may say with truth, that there arises for the Republic, for our Leyden especially, a moment which once escaped, perhaps, never will return: since the national assembly of Great Britain, convinced by a terrible and fatal experience of the absolute impossibility of re-attaching United America to the British Crown, has laid before the throne its desire to conclude a necessary peace with a people free at this day at the price of their blood.—So that if this peace should be once concluded, the Dutch nation would see itself perhaps excluded from all advantages of commerce with this new Republic, or at least would be treated by her with an indifference, which the small value which we should have put upon its friendship in former times, would scorn to merit.

    That supposing for a moment, that a peace between England and United America were not so near as we have reason to presume not without probability, there would be found in that case, nations enough who will be jealous of acquiring, after the example of France, the earliest right to commerce with a country, which, already peopled by several millions of inhabitants, augments every day in population in a manner incredible; but as a new people, unprovided as yet with several necessary articles, will procure a rich, even an immense outlet for the fabrics and manufactures of Europe.
    That however manifest the interest which the petitioners, and all the citizens of Leyden would have, in the conclusion of such a treaty of commerce, they would moreover have made a scruple, to lay before the paternal eyes of your noble and grand Lordships, the utility or rather the necessity of such a measure in respect to them: if they could believe that their particular advantage would be in any wise, contrary to the more universal interests of all the Republic. But as far as the Petitioners may judge as citizens, of the situation and the political existence of their country, they are ignorant of any reasons of this kind. But on the contrary, they dare appeal to the unanimous voice of their fellow-citizens, well intentioned in the other cities and provinces, even of the regents the most distinguished. Since it is universally known, that the province of Friesland has already preceded the other confederates by a resolution for opening negociations with America. And that in other provinces, which have an interest less direct in commerce and manufactures, celebrated regents appear to wait merely for the example of the commercial provinces for taking a similar resolution.
    That the petitioners will not detain the attention of your noble and grand Lordships by a more ample detail of their reasons and motives; since on one hand they assure themselves that these reasons and motives will not escape the enlightened and attentive judgment of your grand and noble Lordships, and on the other they know by experience, that your grand and noble Lordships are disposed not to suffer any occasion to pass for promoting the well being of their city, for advancing the prosperity of the citizens, to render their names dear to their contemporaries, and make them blessed by posterity.

    In which firm expectation, the petitioners address themselves to this grand council, with the respectful, but serious request, that it may please your noble and grand Lordships to direct, by their powerful influence, things in such a sort, that in the Assembly highly respected of their noble and grand Mightinesses, the Lords the States of Holland and West Friesland there be opened deliberations; or, already opened carried as speedily as possible to an effectual conclusion, such as they shall find the most proper for obtaining the lawful end, and fulfilling the desires of the petitioners, or as they shall judge conformable to the general interest.”
    These honest Leydeners have laid open, in general terms, the causes of the decline and fall of Holland; but they dared not reveal the whole truth. It would have enraged a very powerful party , if they had said what they very well knew to be true, that British influence, by discouraging the martial spirit by sea and land, by discouraging their agriculture, manufactures, and commerce, and especially by neglecting their naval power, and by encouraging banking, speculating, and gambling spirits, and the miserly spirit of usury, by which they had made all the spendthrifts of Europe tributary at the shrine of their mammon, had undermined all the foundations of their power and independence. This was the truth and the whole truth and nothing but the truth.

John Adams.




